Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Donald Muirhead on 01 March 2022.
	The claims have been amended as follows:
            In claim 26, in line 1, -- operable for adaptive optimization of the medical device,--  has been inserted after “for a medical device”.
            In claim 32, in line 2, -- the control unit is operable to receive input for-- has been inserted after “wherein” and “is” has been replaced with -- being --.
            In claim 35, in line 2, “coupled to“ has been replaced with --  configured to communicate with -- .
            In claim 37, in line 2, “driver devices” has been replaced with -- at least one driver device --.
            In claim 38, in line 2, “is” has been replaced with -- comprises --. 
The following is an examiner’s statement of reasons for allowance: The Non-statutory double patenting rejection is overcome with the filing of The Terminal Disclaimer of 28 January 2022 which has been approved. 
The 35 U.S.C. 101 Rejection is overcome by the claim 25 Amendments in combination with the Examiners Amendment now reciting the apparatus as directed to the specific application of control software to a control unit for a medical device which is operable for adaptive optimization of such medical device, and comprising the elements of a processor, and an input/output interface coupled to the processor that receives sensor data for the medical device and provides output to a medical device display.
The 35 U.S.C. 103 Rejection is now overcome and mitigated by the claim amendments which further recite software including executable code that sets the constraints of the operational parameters of the medical device, based on constraint data that is provided from a source which is external to the medical device, such constraint data including a one-way has value of the constraints which is digitally signed.
The amendment to claim 26 was made for purposes of more clearly overcoming the 35 U.S.C. 101 rejection and is supported by the Specification at page 3, lines 1-9.
The amendments to claims 32 and 35 was made for purposes of more clearly overcoming the 35 U.S.C. 112 (d) rejection regarding further limitations of components of the control device and is supported at page 9, 2nd paragraph, page 10, 1st full paragraph and page 15, 1st full paragraph of the Specification.
The amendments to claims 37 and 38 was made for purposes of more clearly overcoming 35 U.S.C. 112 (a) and (b) rejections regarding inconsistent terminology st full paragraph of the Specification. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
JWD
03/01/2022
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778